Pursuant to Ind.Appellate Rule 65(D),

                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                           Sep 28 2012, 9:27 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                              CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

CHRIS M. TEAGLE                                 GREGORY F. ZOELLER
Muncie, Indiana                                 Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA


NATHAN W. GOLDEN,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 05A02-1204-CR-345
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE BLACKFORD SUPERIOR COURT
                           The Honorable J. Nicholas Barry, Judge
                              Cause No. 05D01-1110-FD-428


                                    September 28, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

       Nathan Golden appeals the sentence imposed following his conviction for Class D

felony theft. We affirm.

                                          Issue

       The sole issue before us is whether Golden’s three-year sentence, with two years

suspended, is inappropriate.

                                          Facts

       On October 28, 2011, Golden went to a gas station in Hartford City and shoplifted

a candy bar. Golden claims that at the time of the offense he was under the influence of

propofol, an anesthetic that he received for a back injury he sustained several years

earlier.

       On October 31, 2011, the State charged Golden with one count of Class D felony

theft. On January 12, 2012, Golden agreed to plead guilty to the charge, with the State

agreeing to a cap of one year for any executed part of the sentence. On March 21, 2012,

the trial court sentenced Golden to a term of three years, with one year executed and two

years suspended to probation. Golden now appeals.

                                        Analysis

       Golden argues solely that his sentence is inappropriate under Indiana Appellate

Rule 7(B) in light of his character and the nature of the offense. See Anglemyer v. State,

868 N.E.2d 482, 491 (Ind. 2007).       Although Rule 7(B) does not require us to be

“extremely” deferential to a trial court’s sentencing decision, we still must give due

                                            2
consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App.

2007). We also understand and recognize the unique perspective a trial court brings to its

sentencing decisions. Id. “Additionally, a defendant bears the burden of persuading the

appellate court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       We concede that the nature of the offense here is about as insignificant as it could

possibly be for a count of Class D felony theft. Golden shoplifted one candy bar from a

gas station.   Golden also asserts that he was under the lingering influence of the

anesthetic propofol at the time of the crime, which he took under medical guidance for a

back injury.

                                              3
       Regarding Golden’s character, however, he has several prior convictions,

including three for Class D felony receiving stolen property, one for Class D felony theft,

one for Class C felony possession of a handgun with altered identification marks, one for

Class A misdemeanor carrying a handgun without a license, and one for Class A

misdemeanor criminal recklessness with a vehicle. He also had probation revoked on one

prior occasion and was on probation for the criminal recklessness conviction when he

committed the present offense. Although Golden argues that most of his criminal history

was not recent—except for criminal recklessness, all of his convictions occurred before

2003—the sheer number of convictions, together with the similarity of many of the

convictions to the present offense, is egregious.

       Golden did plead guilty. We acknowledge that courts should “carefully assess the

potential mitigating weight of any guilty plea.” Marlett v. State, 878 N.E.2d 860, 866

(Ind. Ct. App. 2007), trans. denied. Golden received a benefit from the plea agreement in

that the executed portion of his sentenced was capped at one year. A guilty plea is less

mitigating when the defendant receives a substantial benefit from it. Lindsey v. State,

877 N.E.2d 190, 198 (Ind. Ct. App. 2007), trans. denied.

       Moreover, as instructed by Davidson, it is relevant that two years of Golden’s

three-year sentence were suspended and only one year is executed. In other words, even

though Golden technically received a maximum sentence for this crime, the punitive

effect of that sentence is less than if he had been required to serve all three years of his



                                             4
sentence in prison. We conclude that despite the minor nature of the offense here,

Golden’s sentence is not inappropriate in light of his character.

                                        Conclusion

       Golden’s sentence is not inappropriate. We affirm.

       Affirmed.

VAIDIK, J., and MATHIAS, J., concur.




                                             5